DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Patent No. 10615126, 7230986, US Publication Nos. 20190324679, 20180151509, 20180052639, 20160189760, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 8 and 15; in brief and saliently: a storage device comprising: a controller configured to generate data input/output signals including a command, first to n-th addresses, and a clock signal including first to n-th edges (n being an integer of 2 or more); and semiconductor chips, semiconductor chips being interface chips, of first to n-th stages configured to decode the command included in the data input/output signals and respectively sample the first to n-th addresses based on the first to n-th edges of the clock signal, wherein the controller is configured to select semiconductor chips of the first to n-th stages that respectively correspond to the first to n-th addresses. Moreover, where the interface chips comprise: a command decoder configured to decode a command included in data input/output signals based on a clock signal; clock masking circuitry configured to generate a masking clock signal including an edge corresponding to a first edge among first to n-th edges of the clock signal (n .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827